                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN
                              (Milwaukee Division)

JOHN DOE,

       Plaintiff,


v.                                                 Civil Action No. 19-cv-388

MARIAN UNIVERSITY,

       Defendants.



     MOTION TO EXTEND THE DISCLOSURE OF AN EXPERT WITNESS

      Plaintiff John Doe moves this Court to enter an order pursuant to Federal Rule

of Civil Procedure 6(b) extending the time to disclose from September 16, 2019 to

October 15, 2019. Plaintiff posits there is good cause for this Court to extend the

deadline of the expert witness disclosure because Plaintiff was conducting depositions

the week prior to the deadline. During that time, Defendant Marian University

produced to Plaintiff documents responsive to Plaintiff’s first request for production

of documents, well after the response time. Moreover, other information was learned

during the depositions that indicated a need for expert testimony. Thus, Plaintiff

discovered the necessity of an expert witness, merely days before the expert deadline.

Plaintiff timely met and conferred with Defendant to extend the deadline. Defendant

declined, necessitating this motion. Plaintiff files contemporaneously a memorandum

and an exhibit in support of this motion.




        Case 2:19-cv-00388-JPS Filed 09/30/19 Page 1 of 3 Document 25
DATED: September 30, 2019         Respectfully submitted,


                                  By: /s/ Jesse R. Binnall
                                  Harvey & Binnall, PLLC
                                  Jesse R. Binnall, VSB No. 79292
                                  Lindsay R. McKasson, CSB No. 293144
                                  717 King Street, Suite 300
                                  Alexandria, Virginia 22314
                                  Telephone: (703) 888-1943
                                  Facsimile: (703) 888-1930
                                  Email: jbinnall@harveybinnall.com
                                          lmckasson@harveybinnall.com




       Case 2:19-cv-00388-JPS Filed 09/30/19 Page 2 of 3 Document 25
                           CERTIFICATE OF SERVICE

      I hereby certify that on September 30, 2019, I filed the foregoing using the

Clerk’s CM/ECF system, which will provide notice to all counsel of record.



                                       By: /s/ Jesse R. Binnall
                                       Harvey & Binnall, PLLC
                                       Jesse R. Binnall, VSB No. 79292
                                       Lindsay R. McKasson, CSB No. 293144
                                       717 King Street, Suite 300
                                       Alexandria, Virginia 22314
                                       Telephone: (703) 888-1943
                                       Facsimile: (703) 888-1930
                                       Email: jbinnall@harveybinnall.com
                                               lmckasson@harveybinnall.com




        Case 2:19-cv-00388-JPS Filed 09/30/19 Page 3 of 3 Document 25
